Citation Nr: 0838124	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  05-25 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for right hip disorder.

4.  Entitlement to service connection for left hip disorder. 

5.  Entitlement to service connection for low back disorder 
with sciatic nerve.

6.  Entitlement to service connection for skin disorder.

7.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.  

8.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability due to 
service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to 
October 1958 and from January 1960 to October 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2002, August and December 2004, 
and January 2006 rating determinations of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The veteran withdrew a request for a Board hearing 
in September 2008.

The issues of service connection for diabetes mellitus, PTSD, 
and skin condition, an increased rating for hearing loss, and 
a TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Right hip degenerative changes were not manifest in 
service, are unrelated to service, and were not manifest to a 
degree of 10 percent within one year of service separation. 

2.  Left hip degenerative changes were not manifest in 
service, are unrelated to service, and were not manifest to a 
degree of 10 percent within one year of service separation. 

3.  The veteran's current low back disorder was not manifest 
in service, is unrelated to service, and was not manifest to 
a degree of 10 percent within one year of service separation.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for right hip 
disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  The criteria for service connection for left hip disorder 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  The criteria for service connection for low back disorder 
with sciatic nerve are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate a requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

Here, the duty to notify was satisfied through June 2003, 
July and August 2004, and September and October 2005 letters 
to the veteran that addressed all three notice elements and 
were sent prior to the initial AOJ decisions in this matter.  
The letters informed the veteran of the evidence required to 
substantiate the claims and of the veteran's and VA's 
respective duties for obtaining evidence.

The veteran was notified of effective dates for ratings and 
degrees of disability in May 2006 and June 2008.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  Any deficiencies in 
VA's duties to notify the veteran concerning effective date 
or degree of disability for the service connection claims are 
harmless, as service connection has been denied thus 
rendering moot any issues with respect to implementing an 
award.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service, VA, and private 
medical records and records from Social Security 
Administration.  VA examinations were conducted in December 
2005 and November 2006.  VA has satisfied its assistance 
duties.

Pertinent criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Arthritis may be presumed to have been incurred in service if 
it is manifest to a degree of 10 percent within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Analysis

During the period of service between March 1968 and October 
1972, the veteran's specialty number and title was 43E4P I-30 
PRCHT RIGGER.  He was also awarded Thai Army Jump Wings.

	Low back disorder

Service medical records indicate that in May 1965, the 
veteran had X-rays of his lumbosacral spine for splenomegaly 
and complaints of pain over his lower thoracic spine.  The 
X-rays were normal.  Other than that, service medical records 
are silent for reference to back disorder.  On service 
discharge examination in July 1972, the veteran denied 
recurrent back pain and his spine was normal.  On VA 
examination in May 1986, he made no pertinent complaints and 
examination of his musculoskeletal system revealed a normal 
range of motion, motor function, and strength.  No back 
disorders were diagnosed.  The first indication of a back 
disorder was in May 2003.  At that time, the veteran stated 
that his right hip had gone out, and that this had been 
happening since 1965.  He reported low back pain also.  
X-rays revealed disc disease at L5 S1 and the diagnosis was 
degenerative changes of the lumbosacral spine.  

In November 2005, the veteran's son submitted a statement 
indicating that while he was young and the veteran was still 
in the military, the veteran had back problems, and that they 
had continued since then.  

A VA examiner in December 2005 noted that the veteran was 
claiming service connection for low back and sciatic nerve 
condition, and that he had served as a parachute rigger from 
March 1968 to October 1972 and that the veteran felt that 
frequent jumping he performed in service caused his problem.  
The examiner reviewed the veteran's claims folder.  The 
veteran stated that 75 percent of his pain was in the right 
flank, and that the rest was in the midline spine.  He stated 
that he had had episodes about 2 times per year for the past 
15 years.  He stated that he had previously been told that 
the problem was with his spleen.  However, the examiner noted 
that the spleen is on the left side of the body.  After 
examination of the veteran and consideration of X-rays, the 
diagnosis was intermittent acute lumbosacral strain.  The 
examiner indicated that the lumbosacral strain was less 
likely than not related to the veteran's work in the military 
from 1960 to 1972.  

The preponderance of the evidence indicates that service 
connection is not warranted for low back disorder with 
sciatic nerve.  There was one in-service complaint of pain 
over the veteran's lower thoracic spine, but he had 
splenomegaly and X-rays were negative, and the veteran denied 
recurrent back pain on service discharge examination in 1972.  
Further, the veteran had a normal musculoskeletal examination 
in 1986.  No treatment is shown until 2003, when degenerative 
changes were found.  Arthritis was not manifest to a degree 
of 10 percent within one year of service separation and no 
competent medical evidence relates the veteran's current back 
disorder to any incident of service origin.  To the contrary, 
the VA examiner in December 2005 indicated that it was less 
likely than not that the veteran's current low back disorder 
was related to service.  The examiner noted the veteran's lay 
accounts of a continuity of symptoms, but opined that despite 
lay reports of a continuity of symptomatology, based on his 
review of the veteran's medical records and the results of 
his physical examination, it was unlikely that the veteran's 
back disability was related to service.  Because the 
preponderance of the evidence is against the claim, service 
connection is not warranted.  

	Right and left hip disorder

Service medical records contain no reference to any hip 
problems.  On service discharge examination in July 1972, the 
veteran denied having or having had painful joints and 
arthritis, and his hips were normal.  On VA examination in 
May 1986, he made no pertinent complaints and examination of 
his musculoskeletal system revealed a normal range of motion, 
motor function, and strength.  No hip disorders were 
diagnosed.  The first indication of a hip disorder was in May 
2003.  At that time, the veteran stated that his right hip 
had gone out, and that this had been happening since 1965.  
X-rays revealed slight narrowing of the right hip joint 
compatible with early degenerative changes, and the 
radiologist's impression was osteoarthritis.  The impression 
was degenerative changes of the right hip.  

In November 2005, the veteran's son submitted a statement 
indicating that while he was young and the veteran was still 
in the service, the veteran had hip problems, and that he 
continued to have them to date.  

A VA examination was conducted in December 2006.  The 
examiner reviewed the claims folder and noted that the 
veteran had not been seen in service for his hips, and that 
he was a parachute rigger and received a parachute badge in 
service and performed over 185 jumps according to the 
veteran.  After examining the veteran, and considering 
X-rays, the diagnosis was mild degenerative changes of both 
hips by X-rays.  The examiner noted that the veteran had made 
over 185 jumps in service and acknowledged the lay account of 
regarding his symptoms, but felt that the mild osteoarthritis 
was consistent with the veteran's age, and that given the 
delay in the presentation of the reported hip pain, to 
attribute his degenerative changes this late in his life to 
his repeated parachute jumps would be speculation, especially 
since he had only mild osteoarthritis changes by X-ray.  

The preponderance of the evidence is against service 
connection for right and left hip disorders.  They were not 
shown in service or manifest to a degree of 10 percent within 
one year of service separation, and no competent medical 
evidence of record relates them to service.  To the contrary, 
they were first shown in 2003 and later, and the examiner who 
examined the veteran in December 2006 indicated that they 
could not be related to service without speculation.  The 
assertions of continuity since service are outweighed by the 
veteran's denials on service discharge examination in 
December 1972, the negative examination then and in May 1986, 
and the VA examiner's opinion in December 2006.  In light of 
the above, service connection is not warranted for right or 
left hip disorder.

The veteran has asserted that each of his claimed disorders 
is due to or had its onset in service.  His sons have written 
letters in support.  However, they have not indicated that 
they have had medical training, so it is assumed that they 
are all laypersons.  Laypersons are not competent to indicate 
the etiology of medical disorders.  Medical evidence is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  
The preponderance of the evidence is against the claims and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for right hip disorder is denied.

Service connection for left hip disorder is denied.

Service connection for low back disorder with sciatic nerve 
is denied.


REMAND

Unfortunately, remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claims so that he is afforded every possible 
consideration.

The veteran asserts that he was exposed to Agent Orange while 
serving in Southeast Asia with Air America between June 1968 
and June 1969.  His service records indicate that he service 
in Thailand at that time.  It is unclear if he has diabetes 
mellitus.  He should be asked to indicate where and when in 
Thailand he was exposed to Agent Orange.  After he responds, 
attempts should be made to verify that Agent Orange was used 
when and where he alleges in Southeast Asia.  See M21-1MR, 
Part IV.ii.2.C.10.  If Agent Orange use is confirmed, 
schedule the veteran for a VA examination to determine 
whether he has diabetes mellitus.  

The veteran asserted in April 2005 that in February 1969, he 
was a passenger on a helicopter transporting ammunition and 
medical supplies to a forward outpost in Laos.  The pilot 
landed and the veteran immediately began unloading supplies 
but quickly discovered the outpost had been overrun.  As they 
were unloading supplies, they started receiving small and 
heavy weapons fire from the North Vietnamese Army (NVA).  He 
observed three NVA coming towards them and killed all three 
with an M-16.  However, as they were taking off in their 
helicopter, their helicopter was hit and they had to ditch it 
about 5 miles away, where they were caught.  The veteran 
choked one of their captors to death when the others left to 
investigate remote weapons fire.  Then, he and the pilot 
escaped back to Thailand.  The service department indicated 
in March 2007 that in February 1969, 4 days after the date of 
the incident as reported by the veteran, the Military 
Assistance Command -- Thailand received a report of a downed 
aircraft.  The Board will concede that the veteran was 
involved in a helicopter crash.  Remand is required to 
determine whether the veteran has a diagnosis of PTSD under 
DSM-IV, and if so, whether it is related to this service 
incident.

The veteran was treated for probable irritative eczema in 
service in June 1962.  He had lipomas on his arms and abdomen 
in May 1986, and has lipomas, possibly sebaceous cysts, and a 
raised lesion on his left temple currently, according to 
August 2003 and May 2004 VA medical records.  He alleges that 
he has had lipomas since 1970 or 1971, and he requested a VA 
examination in February 2006.  A VA examination is necessary 
under 38 C.F.R. § 3.159 (2008).  There were indications of a 
skin disorder in service, and there are indications of a skin 
disorder currently, which may be related to service.  

The representative points out in August 2008 that there was a 
VA audiometric examination in December 2006 which supports a 
70 percent evaluation, but that the overall reliability of 
the tests conducted was poor.  The report indicates that the 
veteran reported having a bilateral ear infection for 2 weeks 
at the time.  Otoscopy revealed a moist erythematous external 
auditory canal and wax in each ear and treatment for possible 
ear infections was required.  The representative argues that 
if it was felt that the examination was inadequate for rating 
purposes, the veteran should have been retested after ear wax 
was removed and the ear infections had cleared.  The Board 
concludes that another examination should be conducted.  

The issue of a TDIU is inextricably intertwined with the 
claims for service connection for PTSD and an increased 
rating for bilateral hearing loss, as the veteran claimed in 
June 2003 that his PTSD and hearing loss are contributing to 
unemployability.  Accordingly, it is remanded to the RO for 
readjudication after additional action is conducted.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain VA 
medical records of treatment the 
veteran has received since December 
2006.  Ask the veteran to indicate 
where and when in Thailand he was 
exposed to Agent Orange.  After he 
responds, attempt to verify that Agent 
Orange was used as alleged in the 
locales when he claims, per M21-1MR, 
Part IV.II.2.C.10.  

2.  If Agent Orange was used when and 
where in Thailand the veteran claims, 
schedule him for a VA examination to 
determine whether he has diabetes 
mellitus.  The claims files should be 
made available to and reviewed by the 
examiner.  All necessary special 
studies or tests are to be 
accomplished.

The examiner must express an opinion as 
to whether the veteran has diabetes 
mellitus.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  The veteran should be scheduled for 
a VA psychiatric examination to 
determine the nature, extent, onset and 
etiology of any psychiatric disability 
found to be present.  All indicated 
studies should be performed, and all 
findings should be reported in detail.  
The claims files should be made 
available to and reviewed by the 
examiner.  

The examiner must express an opinion as 
to whether the veteran meets the 
criteria for PTSD contained in DSM-IV.  
If the examiner diagnoses PTSD, he or 
she is to provide an opinion as to 
whether PTSD can be related to the 
helicopter crash reported above and 
described in detail by the veteran in 
July 2005.  If any other psychiatric 
disability is found to be present, the 
examiner must opine as to whether the 
disability is related to or had its 
onset in service.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  Thereafter, schedule the veteran 
for a VA dermatology examination.  The 
claims files should be made available 
to and reviewed by the examiner.  All 
necessary tests should be conducted, 
and the examiner should review the 
results of any testing prior to 
completion of the report.  The examiner 
should indicate whether it is at least 
as likely as not (a probability of at 
least 50 percent) that any current skin 
disorder is related to in-service 
manifestations.  All findings and 
conclusions should be set forth in a 
legible report.

5.  Also thereafter, schedule the 
veteran for a VA audiometric 
examination.  The claims files should 
be made available to and reviewed by 
the examiner.  All necessary tests 
should be conducted, and the examiner 
should review the results of any 
testing prior to completion of the 
report.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected bilateral hearing 
loss.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

6.  Thereafter, readjudicate the 
veteran's pending claims in light of any 
additional evidence added to the record.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


